779 N.W.2d 252 (2010)
LANSING SCHOOLS EDUCATION ASSOCIATION, MEA/NEA, Cathy Stachwick, Penny Filonczuk, Elizabeth Namie, and Ellen Wheeler, Plaintiffs-Appellants,
v.
LANSING BOARD OF EDUCATION and Lansing School District, Defendants-Appellees.
Docket No. 138401. COA No. 279895.
Supreme Court of Michigan.
March 18, 2010.

Order
On order of the Chief Justice, motions by the Michigan Manufacturers Association and the National Wildlife Federation for leave to file briefs amicus curiae in this case are considered and they are GRANTED.